In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

************************  *
FREDERICK INSCHO and SHERRI
                          *
INSCHO, legal representatives of a minor
                          *                               No. 11-599V
child, GABRIELLE INSCHO,  *                               Special Master Christian J. Moran
                          *
             Petitioners, *                               Filed: June 5, 2015
                          *
v.                        *                               Stipulation; flu mist vaccine;
                          *                               transverse myelitis.
SECRETARY OF HEALTH       *
AND HUMAN SERVICES,       *
                          *
             Respondent.  *
************************ *
Stephen P. O’Keefe, Gibson & O’Keefe Co., LPA, Centerville, OH, for Petitioners;
Heather L Pearlman, United States Dep’t of Justice, Washington, DC, for
Respondent.

                                 UNPUBLISHED DECISION1

       On June 3, 2015, respondent filed a joint stipulation concerning the petition for
compensation filed by Frederick and Sherri Inscho, on behalf of their daughter,
Gabrielle Inscho, on September 19, 2011. In their petition, the Inschos alleged that
the flu mist vaccine which Gabrielle received on or about September 22, 2008, which
is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), caused
her to develop transverse myelitis. Petitioners further allege that Gabrielle
experienced the residual effects of her injury for more than six months. Petitioners
represent that there has been no prior award or settlement of a civil action for
damages on behalf of Gabrielle as a result of her condition.



       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special master
will appear in the document posted on the website.

                                                  1
       Respondent denies that Gabrielle suffered transverse myelitis or any other
injury as a result of her immunization.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

      Damages awarded in that stipulation include:

      a. A lump sum of $829,128.65, which amount represents compensation for
         first year life care expenses ($342,560.65) and trust seed funds
         ($486,568.00), in the form of a check payable to Regions Bank, as
         trustee of the grantor reversionary trust established for the benefit of
         Gabrielle Inscho;

      b. A lump sum of $518,799.39, which amount represents compensation for
         partial lost future earnings ($393,799.39) and pain and suffering
         ($125,000.00), in the form of a check payable to petitioners as
         guardian(s)/conservator(s) of the estate of Gabrielle Inscho for the
         benefit of Gabrielle Inscho. No payments shall be made until
         petitioners provide respondent with documentation establishing that
         they have been appointed as the guardian(s)/conservator(s) of Gabrielle
         Inscho’s estate;

      c. A lump sum of $224,362.03, which amount represents reimbursement
         of a lien for services rendered on behalf of Gabrielle, in the form of a
         check payable jointly to petitioners and;

                                  Treasurer, State of Ohio
                                350 Worthington Rd., Suite G
                                   Westerville, Ohio 43082
                                     Attn: Jaime L. Hall
                                    Case Number: 996592

      d. An amount sufficient to purchase the annuity contract described in
         paragraph 10 of the stipulation attached hereto as “Appendix A,” paid




                                          2
            to the life insurance company from which the annuity will be purchased
            (the "Life Insurance Company").2

       In the absence of a motion for review filed pursuant to RCFC, Appendix B, the
clerk is directed to enter judgment in case 11-599V according to this decision and the
attached stipulation.3

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                      s/ Christian J. Moran
                                                      Christian J. Moran
                                                      Special Master




        2
          The Life Insurance Company must have a minimum of $250,000,000 capital and surplus,
exclusive of any mandatory security valuation reserve. The Life Insurance Company must have one
of the following ratings from two of the following rating organizations:
            a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;
            b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;
            c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-, AA,
               AA+, or AAA;
            d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating:
               AA-, AA, AA+, or AAA.
        3
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party
filing a notice renouncing the right to seek review by a United States Court of Federal Claims judge.

                                                  3
Case 1:11-vv-00599-UNJ Document 65 Filed 06/03/15 Page 1 of 10
Case 1:11-vv-00599-UNJ Document 65 Filed 06/03/15 Page 2 of 10
Case 1:11-vv-00599-UNJ Document 65 Filed 06/03/15 Page 3 of 10
Case 1:11-vv-00599-UNJ Document 65 Filed 06/03/15 Page 4 of 10
Case 1:11-vv-00599-UNJ Document 65 Filed 06/03/15 Page 5 of 10
Case 1:11-vv-00599-UNJ Document 65 Filed 06/03/15 Page 6 of 10
Case 1:11-vv-00599-UNJ Document 65 Filed 06/03/15 Page 7 of 10
Case 1:11-vv-00599-UNJ Document 65 Filed 06/03/15 Page 8 of 10
Case 1:11-vv-00599-UNJ Document 65 Filed 06/03/15 Page 9 of 10
Case 1:11-vv-00599-UNJ Document 65 Filed 06/03/15 Page 10 of 10